Citation Nr: 1722689	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-34 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for a right ankle disability. 

2.  Service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1984 through October 1985 followed by service in the United States Army from November 1985 through September 2005.
 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg., Florida. 

The Veteran waived a hearing before the Board in his November 2008 substantive appeal, via a VA Form 9.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

FINDINGS OF FACT

1.  The Veteran has currently diagnosed right and left ankle disabilities.

2.  The Veteran experienced a free fall parachute accident during a training exercise in active-service causing him to hit the ground feet first at a high velocity of speed. 

3.  Probative medical evidence relates the Veteran's current left and right ankle disabilities to the parachute accident that occurred during active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria to establish service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016).  

Given the favorable outcome of this appeal, discussion of whether VCAA notice was satisified is unnecessary.  No conceivable prejudice to the Veteran could result from this favorable decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Laws and Regulations for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 
(Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

Degenerative joint disease (arthritis) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303 (b) (2016).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

III.  Analysis

The Veteran asserts that he injured both ankles during active service during a free fall parachuting accident, and he has experienced continuous symptoms, specifically pain, since the accident during active service and since separation from active service.

As an initial matter, the May 2007 VA examination diagnosed a right ankle disability, namely, degenerative joint disease of the distal aspect of the medial malleolus.  Regarding the left ankle, no bony pathology was found on the x-rays taken in April 2007; however, a January 2015 magnetic resonance imaging (MRI) of both ankles report chronic anterior and inferior tibiofibular ligament injury with adjacent ganglion cyst.  The MRI also found os trigonum related degenerative changes in both the right and left ankles, and noted that these findings are consistent with Tarsi Syndrome.  

The Veteran maintains that he injured both ankles in October 2001 during a free fall parachuting accident.  During a training exercise at Quantico, Virginia, the Veteran, trying to avoid a fellow jumper, was unable to slow his descent after a wind gust forced him into the ground feet first at an estimated 45 miles per hour.  The Veteran sustained severe injuries to his spine, coccyx, and shoulders, and was hospitalized at Walter Reed National Military Medical Center and placed in a full upper body cast for several months.  The Veteran eventually required spine and shoulder surgery.  The Veteran contends that this in-service event caused his ankle disabilities.  See September 2008 Statement in Support of Claim and November 2008 Substantive Appeal VA Form 9.  

Review of the Veteran's STRs does not reflect any complaints, treatment, and/or diagnoses related to either ankle before the parachute accident in October 2001, with the exception of a minor left ankle sprain in November 1989.  The Veteran's account of the parachute accident is corroborated by the evidence of record.  The Board finds the Veteran competent to report that, after the parachute accident, he has experienced pain in both ankles.  The event and the pain experienced subsequent to an event are observable by a layperson such as the Veteran.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, even where not corroborated by contemporaneous medical evidence).  
The Veteran has consistently reported that the pain in his ankles started shortly after his in-service accident, and the Board finds his accounts credible.  Accordingly, resolving all doubt in his favor, there is evidence of an in-service injury to both of his ankles and symptoms of pain during service.

The issue of a nexus between the current right ankle disability and service has been addressed by a May 2007 VA examiner and more recently by the Veteran's regularly treating VA physician.  In this regard, the Veteran was afforded a VA compensation examination in May 2007.  The VA examiner opined that the Veteran's ankle pain was less likely than not incurred in or caused by service, but instead due to the Veteran's pes planus.  The examiner reasoned that the Veteran's service treatment records do not document injury or complaints of pain in the Veteran's ankles, and the Veteran reported not having his ankles examined until 2003.  The Board however finds this opinion inadequate, as the VA examiner's opinion is based on incorrect facts that are inconsistent with the record.  

For example, the examiner reported that the there were no in-service reports of ankle pain in service; however, there are in-service complaints of bilateral ankle pain.  Reports of ankle pain are found in service treatment records dated May 2005 and July 2005, including in-service MRIs of both ankles.  Further, a July 2005 treatment record during service notes ankle osteoarthritis that is worse with weight bearing.  Additionally as mentioned above, the Veteran experienced a minor left ankle sprain found in November 1989 service treatment records.  The May 2007 VA examiner did not consider any of these in-service reports of ankle pain when opining as to the etiology of the Veteran's bilateral ankle pain.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  
In this case, the May 2007 VA examiner did not consider in service reports of ankle pain.  The examiner also failed to consider and discuss the Veteran's contentions in his reasoning.  Thus, the Board assigns this medical opinion low probative value. 

The Veteran was afforded another MRI of both ankles in 2014.  Based on the MRI, the Veteran's primary care physician, in a June 2014 VA treatment record, noted that both ankles have chronic anterior and inferior tibiofibular ligament injury with adjacent ganglion cyst.  The MRI also shows that the Veteran's ankles have os trigonum related degenerative changes.  The Veteran's VA physician diagnosed the Veteran with Tarsi syndrome and opined that the MRI findings are consistent with the Veteran's past history of traumatic injury to his ankles from the parachute accident while serving in the military.  The Board finds affords this medical opinion great probative weight, as it is based on a familiarity with the Veteran's medical history, a physical examination of the Veteran, review of diagnostic testing results, and consideration of the Veteran's contentions.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Therefore, in light of the probative opinion offered by the Veteran's primary care physician, there is competent evidence of nexus between the current disability and service.  

Additionally, the Board observes that the Veteran has consistently and competently reported that he hurt his ankles during the parachuting accident during active service in October 2001 and that his ankle pain has been continuous since service.  For example, during the March 2014 VA treatment record, the Veteran reports experiencing bilateral ankle pain since his parachuting accident in service as a ten on a scale of ten and that he stops to rest for the pain to subside, but that he "just deals with it."  The Veteran further reports that immediately following the accident, the military physicians were focused on treating the more serious injuries to his back, coccyx, and shoulders, but that he did experience pain in his ankles shortly after the parachuting accident.  Further, he was treated for ankle pain during service.  See May 2008 Notice of Disagreement.  

Service treatment records dated July 2005 also noted that the Veteran has ankle osteoarthritis, and December 2013 VA treatment records indicate the Veteran was treating his ankle pain with prescriptions medication prescribed by a private physician.  Indeed, the Veteran has been consistent for more than a decade in reporting the details of bilateral ankle injuries during service and that he has experienced pain in his ankles since service.  The Veteran, as a layperson, is competent to report ankle pain bilaterally and how often it occurs.  There is no reason to doubt the credibility of his statements in that regard. Significantly, there is no evidence of conflicting evidence regarding the history of onset or an intercurrent injury.  While the May 2007 examiner noted that the Veteran had pes planus and attributed the cause of his ankle pain to his pes planus, the Veteran stated in his substantive appeal, via a VA Form 9, that he had pes planus for 16 years of active duty service before the parachute accident and did not experience chronic ankle pain in either ankle until after the parachute accident.  The Board finds the Veteran competent to report the onset of the pain in his ankles and finds the Veteran credible.  Thus, the Board assigns high probative value to the Veteran's statements regarding the onset of symptoms related to his right and left ankle disabilities, as well as his reports of continuous symptoms since the accident in service. 

In summary, service connection is warranted on a direct basis.  38 C.F.R. § 3.303(a).   As reflected above, the Veteran is currently diagnosed with a Tarsi syndrome in both ankles, with degenerative changes.  The Veteran also has a current diagnosis of osteoarthritis in the right ankle.  During active service, the Veteran experienced hitting the ground feet first at a high velocity during an accident during a free fall parachute exercise.  The symptoms experienced by the Veteran in-service after this accident are the same symptoms experienced currently, and the Veteran's VA primary care physician links the Veteran's symptoms and 2014 MRI findings to the trauma experienced in service.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the right and left ankle disabilities were incurred during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection is being granted on a direct basis, it is unnecessary to also discuss alternative theories of service connection.  At any rate, the Board observes that the evidence also demonstrates continuous symptoms of arthritis in both ankles since service.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

ORDER

Service connection for the right ankle disability is granted.
 
Service connection for the left ankle disability is granted.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


